Citation Nr: 1611332	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  07-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 5, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

The matter of an initial higher rating for PTSD comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in September 2015, which granted a Joint Motion for Remand (Joint Motion) vacating an January 2015 Board decision and remanding the case for action in compliance with the Joint Motion.

A previous Board decision, in May 2013, was also the subject of a Joint Motion that also resulted in the decision being vacated.  

This appeal to the Board of Veterans' Appeals (Board) is from March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 50 percent rating, effective May 28, 2004.  Since a July 2012 rating decision granted a 100 percent rating, effective December 5, 2011, only the period prior to this remains in appellate status.

The Veteran testified during a Travel Board hearing in May 2011 before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  He was offered another hearing with a different VLJ, but in February 2013 he expressed his desire not to have another hearing.

In January 2016, the Board received additional evidence from the Veteran's attorney who also waived initial consideration by the agency of original jurisdiction.  See Third Party Correspondence received January 4, 2016.  

Additional records stored electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA have been reviewed and considered in the decision below.



FINDINGS OF FACT

1.  For the period beginning May 5, 2011, the Veteran's PTSD had been productive of total social and occupational impairment.

2.  For the entire period prior to May 5, 2011, his PTSD was manifested by symptoms that were productive of no more than occupational and social impairment with reduced reliability and productivity; deficiencies in most areas were not shown.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating are met from May 5, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2015).

2.  For the period prior to May 5, 2011, the criteria for the assignment of a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal arises, in part, from disagreement with the initial evaluation following the grant of service connection for the Veteran's psychiatric disability.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and service treatment records have been obtained and there is no outstanding evidence that has been identified that has not otherwise been obtained.  VA examinations were also performed that are sufficient to rating the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's attorney also submitted an evaluation from a private psychologist.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.  Both tasks were accomplished with the identification of the issue and eliciting testimony directed toward the severity of the disability and evidence needed to support the claim to include possible outstanding treatment records.  Thus, the VLJ presiding over the hearing has fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2015).  Bryant, supra.

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his attorney has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to the general rating formula, a rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The issue on appeal has been the subject of two JMRs that found prior Board decisions, which have since be vacated, did not adequately explain why the Veteran's PTSD did not warrant a rating in excess of 50 percent for the period prior to December 5, 2011.  In rendering a decision, the Board is bound by the findings contained in the June 2015 and September 2015 Joint Motions, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).  See also See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

Further, the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties forming the Joint Motion, and the Board is required to address the clear and specific instructions of a Court order.  Forcier v. Nicholson, 19 Vet. App. 414, 425-26 (2006).

The June 2014 Joint Motion noted that the December 2011 VA examination, which the RO relied on as the basis for the assignment of a 100 percent rating from that date forward, stated the Veteran's symptoms had worsened since 2004.  The parties suggested a possible lack of justification for this conclusion by pointing out that many symptoms described during the examination were previously endorsed, specifically noting April 2004 and January 2005 VA examinations and GAF scores reported in April 2004 and December 2011.  On the Board's part, the parties found deficiency in that the decision did not adequately identify which findings from the December 5, 2011 VA examination report represented a change sufficient enough to warrant an increase from a 50 percent to a 100 percent rating for Veteran's PTSD from December 5, 2011.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

Notwithstanding the fact that the Veteran himself testified that his symptoms had worsened since his last VA examination in January 2005, the evidence supports a finding that there was sufficient change in his disability based on the December 2011 examination to assign a 100 percent rating since it showed he had symptoms and a level of impairment that were not previously shown.  With that being said, the Board also finds that based on the Veteran's hearing testimony, the disability at least as likely as not more closely resembles the criteria for a 100 percent rating as of May 5, 2011, the date of the hearing.

As for the period prior to May 5, 2011, the evidence tends to show the symptoms warranting the 100 percent rating were not present earlier and that the disability as a whole was not manifested by symptoms productive of total social and occupational impairment.  Similarly, deficiencies were not shown in most areas during this period to warrant a 70 percent rating.

April 2004 treatment records show he reported having depression, social withdrawal, flashbacks, anhedonia, startle response, difficulty getting along with others, and sleeping difficulties.  He reported alcohol use and that the day prior he had consumed a 1/2 pint of gin and a 6 pack of beer.  He was casually dressed with fair grooming, psychomotor retardation, speech slowed, depressed mood, and tearful affect.  There was no homicidal or suicidal ideation or hallucinations.  

In April and May 2004, the Veteran underwent a biopsychosocial assessment.  In April, his reported symptoms were not getting along with others, anhedonia for a couple of years, daily thoughts about Vietnam, hypervigilance, startle response and flashbacks, and cold sweats.  He also reported that when he stepped on a stone he would think it was a mine.  The Veteran denied suicide attempts or suicidal ideation, being a danger to others, paranoia, and auditory or visual hallucinations.  The examiner noted that records showed a period of increased energy, with rapid speech and rapid thoughts that lasted five years.  The mental status evaluation revealed a casually dressed, cooperative individual who was interactive with a restricted affect and dysphoric mood.  Thought processes were linear and goal-directed and the content was free of suicidal or homicidal ideation, and hallucinations.  He was positive for cold sweats, flashbacks, startle response, and daily preoccupation with Vietnam.  His memory was intact and impulsivity was not observed.  Insight was questionable and judgment was adequate.  The functional screening that contemplated his ability to care for himself, communicate, and interact with others socially indicated the Veteran was also able to care for himself.  The GAF score was 51.

The May 2004 portion of the biopsychosocial assessment indicates the Veteran worked until February 2003.  He visited his sister in the evenings since their mother had died.  His leisure and recreation activities were fishing and camping, but since having pain in his shoulder and hands he was unable to participate in these activities.  He currently visited his friends and his sister.  He reported having contact with his son and grandchildren at times; they recently moved away.  He had a good supportive friend in whom he confided.  

The Veteran was seen for an initial individual session with a social worker in May 2004.  He reported he did not feel his drinking after service was a problem until he had to stop working due to an injury.  He said he only had a couple of beers every night and that beer was his primary drink.  He worked in accounting and after many years of doing repetitive work he developed a condition called thoracic outlet syndrome.  The condition was every painful and it was at this time this illness became so painful he had to stop working and started drinking more.  His drinking was one of the reasons his marriage ended.

June 2004 VA treatment records indicate the Veteran had been unemployed since January 2003 and was on workers compensation.  He sought treatment for alcohol abuse and his last drink had been in April 2004.  He had a GAF score of 51.

Group therapy notes from May to August 2004 indicate the Veteran was an active participant in the sessions and that he was noted to offer appropriate comments and feedback.  

In July 2004, he reported on method he used for dealing with stress was to talk to a good friend who was able to offer support. 

On January 2005 VA examination, the Veteran reported frequent nightmares, flashbacks, and recurrent recollections of traumatic events from service.  He avoided conversations, thoughts, and feelings about these traumas, and avoided war movies and watching news about the Iraq war.  He had difficulty remembering names and places from Vietnam.  He currently stayed home a lot and socialized very little.  He had one good friend, and did not socialize with anyone else.  He frequently avoided people, and did not feel like he fit in with others.  He endorsed poor sleep, irritability, and exaggerated startle response, especially when he heard helicopters, which often triggered his symptoms.  He frequently looked out windows.  He was currently in the process of going through his third divorce.  He had one grown son with whom he had a somewhat estranged relationship.  The Veteran lived alone and was able to perform all of his household duties.  

On mental status examination, the Veteran appeared polite, pleasant, and cooperative.  There were no abnormal movements, psychomotor retardation or agitation.  His speech was of normal rate and rhythm, and he described his mood as okay.  The affect was restricted and depressed.  Thought processes were linear, logical, and goal-directed.  He frequently had flashbacks, but had no suicidal or homicidal ideation.  His insight and judgment were reasonable, and he recognized the need for treatment.  In testing short-term memory, the Veteran could only recall 1 of 3 objects after 5 minutes and was able to do simple math calculations and spell "world" backwards.  He stopped working in 2003 due to a work-related back injury.  The GAF score was 55.  The examiner noted the Veteran had impaired social, occupational, and marital functioning.  

Based on the examination, the psychiatrist noted the Veteran did not endorse impairment of thought process or communication, inappropriate behavior, suicidal or homicidal ideation, memory loss or impairment, obsessive or ritualistic behaviors that interfered with routine activities, or obscure speech patterns.  He had occasional flashbacks, was able to maintain personal hygiene, was oriented, had normal speech that was relevant and logical, and sleep impairment that affected his ability to function the following day.  He did not complain of panic attacks or depressed mood, or display impaired impulse control.  

A statement received in March 2006 from a private psychologist who evaluated the Veteran for PTSD noted that the symptoms were flashbacks, concentration problems, depression, crying spells, and nightmares.  The Veteran's effect was blunted, he had memory problems, his speech was tearful, and his associations were tight.  Judgment and insight were blunted.  The content of his thought focused on how his life had been altered negatively by PTSD and depression.  Based on the evaluation, his GAF score was 40.

VA treatment records from February 2006 to February 2007 show the Veteran participated in group therapy.  February and March 2006 records show he participated openly and well.  In May 2006, the Veteran reported that he slept 5 to 6 hours a night.  He had just returned from New Orleans and his mood was generally good.  Sleep was sometimes interrupted by nightmares or back pain.  Concentration was good, he was euthymic, and his affect was bright.  There were no racing thoughts or pressure of speech.  Memory was grossly intact and there was no homicidal or suicidal ideation.  His PTSD was considered stable.  In November 2006, he reported having fewer nightmares, but he still had a problem with hearing helicopters, especially at night.  Medication helped him sleep, but he still awoke after 4 hours and then remained groggy into the day.  


At the May 2011 Travel Board hearing, the Veteran testified that his PTSD had worsened since he was last examined in 2005.  See page 17 of Hearing Transcript.  He stopped getting treatment a couple of years earlier after his brother had died.  They had previously not been close but at the time of his death they had been in the process of establishing a better relationship.  See page 19 of Hearing Transcript.  He had one son with whom he did not get along and did not really see.  He had tried talking to his son about it, but the son indicated the Veteran was hard to get along with.  See page 20 of Hearing Transcript.  He currently did not have any friends to include a girlfriend.  He mainly stayed at home and watched television because he did not like being around crowds of people.  He tried to drive at times when traffic was light since he became angry and upset in traffic.  See page 21 of Hearing Transcript.  He enjoyed fishing, but he no longer did this because the boat would be too crowded and he did not want be around other people.  The only place he usually went was to his sister's house twice a week where she would cook for him and do his laundry.  See page 22 of Hearing Transcript.  

The Veteran testified that his sister also helped to make sure he paid his bills, but she had been sick and unable to help him as much.  The housework did not get done and he did his laundry when he had no more clean clothes.  He would not invite anyone over even if he wanted to because his house was too messy.  See page 23 of Hearing Transcript.  He had trouble with short-term memory, which is why his sister would call the make sure he paid his bills.  

Even though he took sleeping pills he only slept for two hours before waking up.  He eventually fell back to sleep but appeared to sleep in 2 hour intervals.  Without the pills he did not get any sleep.  See page 24 of Hearing Transcript.  He heard helicopters at night that reminded him of Vietnam, had anxiety on a regular basis, and usually stayed at home to avoid crowds and other things that bothered him.  When asked about obsessive or ritualistic behavior, he stated that he frequently looked out of his window especially if a helicopter flew overhead.  See page 26 of Hearing Transcript.  


He previously worked as a mail clerk for the gas company, where he worked more or less by himself.  See page 27 of Hearing Transcript.  He went on disability in 2003 and never went back to work.  The main reason for his social security disability benefits was his shoulder disability - thoracic outlet syndrome.  See page 29 of Hearing Transcript.  He would go to therapy and then back to work.  This went back and forth because the physician would never release him, so his employer told him not to come back if the physician did not release him as 100 percent.  See page 30 of Hearing Transcript.  He stayed on his job as long as he did because he was able to do what he wanted to do; no one bothered him.  He also drank on the job.  He would have a drink at lunch, he did his job, they did not bother him, and he got along with them.  See pages 31 and 32 of Hearing Transcript.  He did not discuss a lot of things during his treatment sessions because it bothered him to go into detail.  See page 33 of Hearing Transcript.

At the time of the December 2011 VA examination, the psychologist noted that the Veteran had a history of having trouble living on his own.  His sister has been very helpful to him, but had aging impairments that prevented her from being much help.  A nephew would come by occasionally, but had little time to help.  It was reported that he drove off a few close friends due to his irritability, angry outbursts, and isolative tendencies that had worsened over time.  He has lost 2 old friends due to his symptoms.  He endorsed a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of long and short-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work-like setting, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, persistent delusions or hallucinations, and intermittent inability to perform activities of daily living.  He kept totally to himself and had treatment for many years, from which he has not received much benefit.  

The Veteran's attorney submitted additional evidence from a private psychologist in support of the claim.  In December 2015, the Veteran had a telephonic interview with a private psychologist, who is a former VA Compensation & Pension examiner and clinician, and who also reviewed the claims file.  He noted that the Veteran's post-military employment was troubled, with substantial periods of unemployment between jobs.  He had worked as a barber for others and himself, and was forced to leave his job due to PTSD symptoms, such as anger and depression.  He eventually worked for the gas company for 20 years.  He commented that his employment appeared more favorable than it was, and that worsening symptoms of PTSD forced him to leave this position.  The Veteran had continued a pattern of coping with stress and PTSD symptoms that started in Vietnam with dysfunctional abuse of alcohol.  He drank heavily throughout his employment he would drink with coworkers at a bar/restaurant across from his job until it was time to work.  The Veteran also reported being verbally difficult with others at work and that he had received many bad work evaluations.  A marriage in 1970 led to divorce in 1973 due to his constant anger, irritability, and drinking.  A second marriage occurred in 1985 and only lasted one week.  The third marriage was from 2000 to 2004 and ended due to his wife's jealousy.  He had one son and contact with him was infrequent.  The psychologist stated the Veteran's marital history was marked by failed relationships and that socially the record was equally dismal since the only people the Veteran knew were "mostly drunks".

He was asked, in part, to offer a retrospective opinion as to what is the appropriate rating for the Veteran's service-connected PTSD from 2004 to the present.  In his response, he noted that the Veteran first presented for formal treatment with the VA in 2004, and the presenting symptoms and problems stemming from his traumatic Vietnam service such as depression, marked anxiety, and anger, have consistently been a part of the Veteran's clinical psychiatric picture since that time.  

The focus of treatment has been the war-related traumatic experiences the Veteran endured, and the disruptive effects they have had in all major areas of his life.  The Veteran was described in treatment notes during 2004 as suffering from night sweats, excessive use of alcohol which started in Vietnam, and which contributed to his marriage failing.  In the treatment note dated June 3, 2004, the treating social worker rated a GAF score of "51" which denotes "serious" symptoms in many major life areas to include social and occupational functioning.  The Veteran's lay statement dated October 27, 2004 described the incidents in the 1968 Tet Offensive which were highly traumatic, and involved being knocked to the ground by an explosion, and witnessing the loss of life due to the ammo dump in which he worked being bombed.  The Veteran further noted that he was bitten by a rat, and would later see rats, bodies, and then black out.  Thus, many symptoms of PTSD and depression were noted in 2004, and were further considered in the January 2005 Compensation and Pension Examination for PTSD.  This exam noted most major symptoms of PTSD, and diagnosed this condition.  

While the exam noted that the Veteran stopped working in February of 2003, it attributed this solely to a work related injury.  The private psychologist, however, noted that the Veteran's work record was poor, and marked by reprimands, conflicts with co-workers, and almost constant abuse of alcohol to distract from symptoms of his service-connected PTSD, even arriving for work with colleagues who had just drank too much alcohol with him.  The Veteran was noted to have been arrested for DUI 4 times.  Further, despite noting affect as "restricted and depressed", and documenting significant flashbacks and memory problems, the examiner felt that the Veteran's ability to perform simple calculations and explain basic similarities was sufficient to give a GAF rating of "55".  While this GAF rating indicates serious problems, it is surprisingly high given the recent loss of job, the drinking issues, and the symptoms noted by the examiner, including serious lack of social interaction, poor sleep, irritability, and exaggerated startle response.  Surprisingly, despite his affect being "restricted and depressed", the mood was seen as "okay".  In light of the many symptoms cited by the examiner at the time of this exam, the private psychologist respectfully suggested that the mood was likely depressed, and that the overall GAF rating should have been no higher than a "50" which indicates serious social and occupational impairment.  The rating decision based, at least in part, on this C & P Exam, erroneously saw the GAF rating as suggesting "moderate" impairments, and issued a ruling for a 50 percent rating.  In light of the evidence cited above from the DSM IV-TR regarding GAF ratings, the ruling was based, in part, on a misinterpretation of the GAF rating system. 

The private psychologist added that if one follows the Veteran's clinical course of care from 2004 through 2007, the Veteran continued to require group therapy for his PTSD, and did attend same faithfully;  the Veteran stopped the group therapy when his brother died.  The notes of care continue to document that the Veteran's condition, despite care, continued to worsen.  The Veteran's sister has had to help him with basic activities of daily living for 27 years, and continues to provide this very high level of support for him.  The December 2011 C & P Exam for PTSD documented the Veteran's serious decline in functioning due to his PTSD, and the Rating Decision on July 2012 granted an increased rating from 50 percent to 100 percent, effective December 5, 2011.  

The private psychologist concluded that the Veteran's symptoms of PTSD have led to a severe and marked decline in his functioning in all major life areas such that he now requires assistance in such basic activities as bathing and caring for his home.  The 2005 C & P Examination for PTSD appears to have, in private psychologist's opinion, underestimated the severity of the Veteran's PTSD at that time, which was more fully recognized both in the clinical record of treatment and in the most recent C & P Exam for PTSD in 2011.  It is the opinion of this psychologist that the most appropriate rating for this Veteran, from 2004 to 2011 (when he was rated at 100 percent), is at least 70 percent, based on the above noted and described data.  The record from 2004 through 2011 amply documents the serious and severe deficits in major life areas which are directly related to the Veteran's PTSD.  The same symptoms described in the 2011 C & P exam that led to an increased rating for his PTSD are well documented back to 2004 as well.  This includes his inability to maintain effective relationships, a lack of socialization, suffering from nightmares, concentration problems, irritability, and severe depression.  It is noted in the record that the Veteran continues to experience symptoms which impair his ability to perceive reality in a normal manner such as the flashbacks and distortions of thinking related to severely impaired trust issues.  See Medical Treatment Record - Non-Government Facility received January 4, 2016.

While it is important to note the Veteran's symptoms and how they may or may not have changed over the course of the appeal, it is equally important to remain cognizant of the fact that a rating is based on the effect that these symptoms have had on the Veteran's level of functioning.  As pointed out in the September 2015 Joint Motion, the "Board should be mindful that, "[a]lthough certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment." Mauherhan, 16 Vet. App. at 443 (citing 61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996))".

In the Board's view, it is the combined effect of the Veteran's total isolation, having difficulty living on his own, delusions and hallucinations, complete lack of friends, and intermittent inability to perform activities of daily living that were first noted in the December 2011 examination that demonstrate a shift in the severity of his PTSD.  Such symptoms and the degree of severity reflect a level of impairment that more closely resembles an inability to function socially or occupationally, since his ability to interact and relate with others, and care for himself are shown to be markedly diminished and he had delusions and hallucinations.  

As of May 5, 2011, the date of the Veteran's hearing, his testimony demonstrated a level of impairment similar to that shown on the December 2011 VA examination.  The Veteran no longer had any friends, isolated himself to the point where he primarily stayed at home, was unable to care for himself properly, and had difficulty living on his own.  Resolving reasonable doubt in the Veteran's favor, this degree of isolation, the inability to care for himself adequately, and connect with others more closely resembles total occupational and social impairment.  Accordingly, a 100 percent rating for PTSD is warranted, effective May 5, 2011.

Records prior to May 5, 2011 do not show the Veteran had the same level or isolation.  The April and May 2004 records and the January 2005 VA examination show he had one or more friends and socialized a little.  He also reported visiting his sister regularly as well as his friends.  Group therapy notes from May to August 2004 indicate the Veteran was an active participant in the sessions and he was noted to offer appropriate comments and feedback.  See July 2004 and August 2004 VA treatment records.  He also participated in group therapy in 2006 and 2007.  Even though the Veteran was not severely isolated during this period, he did have some significant relationship issues in that he had a poor relationship with his son and by March 2006 he appeared to no longer have the friends that he previously had.  

The December 2011 VA examiner indicated the Veteran had persistent delusions or hallucinations, and on May 5, 2011 he reported having difficulty living on his own and had an intermittent inability to perform activities of daily living.  The April 2004 assessment indicated he was free of hallucinations and that he was able to care for himself.  The January 2005 VA examination shows he reported being able to perform all household duties and had no impaired thought process.  

An August 2011 statement from the Veteran's sister indicated he had difficulty with daily activities and that she had cared for him for the past 27 years, but this is in conflict with the Veteran's own reports of being able to take care of his needs or the biopsychosocial assessment that reached the same conclusion.  While both are competent to report what they experienced or observed, the Veteran's earlier statement are more credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While it is likely she did care for him, it is less likely that the level of care she reported dates back as far as she indicated particularly since it conflicts with the Veteran's own reports of being able to care for his needs.  Evidence that he had maintained a long, steady employment also suggests he had been able function to a degree that did not require the level of care for the length of time that she indicated.

The Board agrees with the Joint Motion's assertion that there were symptoms endorsed in December 2011 that were also endorsed in April and May 2004, and January 2005.  However, the fact that some symptoms are shown to have been continuous does not necessarily lead to the conclusion that those symptoms support a 100 percent rating throughout the course of the appeal.  In this regard, some symptoms, such as irritability, isolative behavior, depression, sleep impairment, and memory problems, have been present prior to and since December 2011, but most of these symptoms are contemplated in lower disability ratings and none are not shown to have produced a level of impairment akin to total social and occupational impairment.  As previously noted, isolative behavior was not shown to be as severe prior to May 5, 2011 as it was as of that date.  Sleep impairment was also not as severe, since a May and November 2006 record shows he slept 4 to 6 hours versus the 2 hour intervals of sleep he testified to having in May 2011.  

Memory complaints were reported prior to May 2011, but medical records usually found it to be grossly intact.  To the extent that some records noted memory problems, they were not shown to be so severe as to cause the type of problems contemplated in a 100 percent rating, such as memory loss for names of close relatives, own occupation, own name, or other memory deficits of equal severity.  As for irritability and depression, these were reported in April 2004 and on the January 2005 VA examination, and while the December 2015 private evaluation report indicates the Veteran's depression was severe back to 2004, these earlier records that note depression offer no indication as to the severity of it or the extent to which this caused impairment.  The Board, therefore, finds the evidence pertaining to the Veteran's depression prior to May 5, 2011 is not sufficient to ascertain its severity, but it is not shown to be so severe as to produce significant problems with such things as proper grooming and hygiene, caring for himself, or suicidal or homicidal ideation.

The parties of the June 2014 Joint Motion have also highlighted the fact that there was only a 1 point difference between the GAF score of 51 assigned by the treating social worker in June 2004 and the GAF score of 50 assigned at the time of the December 2011 VA examination as an example as to why there may not be a significant difference in the symptoms prior to December 5, 2011.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

On its face a 1 point difference may seem insignificant, but in this case the 1 point difference is the difference between moderate symptoms associated with a 51 GAF score and serious symptoms associated with a 50 GAF scores.  A GAF score from 51 through 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score from 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  

These demarcations have been established to differentiate levels of impairment so each score falls within the spectrum of a defined level of impairment; so, even though there is a 1 point difference between scores of 50 and 51, a GAF score of 51 should not be considered severe merely because it 1 point off from a severe level of impairment any more than a score of 50 should be considered moderate merely because it is 1 point away from moderate.  Since there are no intermediary levels of impairment such as moderately severe in the DMV-IV to justify interpreting the score to represent a level of impairment other than as defined.  Consequently, the score of 50 should only be viewed as consistent with severe symptoms while a score of 51 should only be viewed as consistent with moderate symptoms.  Regardless of the 1 point score difference, the symptoms reported in December 2011 are shown to be more severe than those reported in June 2004.

Notably, a private psychologist assigned a GAF score of 40 in March 2006, which is representative of an even higher level of impairment.  According to the GAF scale, scores from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  There is no indication that the majority of the symptoms reported at that time, such as concentration problems, depression, tearful speech, memory problems, and flashbacks produced impairment in reality testing or communication and as a result the symptoms reported do not appear to be in line with the GAF score.  Moreover, the VA treatment records around this time, show no abnormality in thought content, speech, or memory and a May 2006 record indicated his mood was good.  Thus, while the GAF scores are a factor in assessing the severity of the Veteran's disability, they do not overshadow the probative value of symptoms and their impact.

The December 2015 private evaluation also offered an opinion regarding the Veteran's GAF scores and the level of impairment they represent.  He stated that scores of 51 and 55 noted in the record denote serious symptoms and that the January 2005 VA examiner erroneously saw the GAF score of 55 suggestive of moderate symptoms.  The psychologist cites to DSM IV-TR in his discussion of the GAF scores and his reliance on this version of the DSM is incorrect.  VA regulations state the DSM-IV is employed in rating mental health disorders; it is not DSM IV-TR.  See 38 C.F.R. § 4.130.  The applicable version clearly shows that the 55 GAF score assigned by the January 2005 VA examiner and even the score of 51 are consistent with moderate symptoms.  His suggestion that a score of no higher than 50 was more appropriate is not more probative than the score assigned by the actual examiner.  There is a certain degree of subjectivity in assigning GAF scores that may result in different interpretations by different healthcare providers 

Regardless, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

For the reasons stated, the Board finds a 100 percent rating is warranted effective May 4, 2011, but not earlier.  

The Board has considered whether a 70 percent rating is warranted at any time prior to May 5, 2011.  To demonstrate this level of disability, his symptoms must be sufficiently severe to produce deficiencies in most areas.  

Dr. J. S, the private psychologist who evaluated the Veteran in December 2015, offered a retrospective opinion that the Veteran's disability warrants at least a 70 percent rating during the entire period in which a 100 percent rating is not assigned.  

Although he states that his evaluation demonstrates the Veteran had deficiencies in most areas, the Board does not agree and finds the evaluation has less probative value than the other evidence of record.  Even though the psychologist indicated he reviewed the claims file, he appears to have relied almost exclusively on information conveyed to him during the interview.  The Court has clearly established that an opinion may not be rejected merely because it is based on the Veteran's statements recounting his history as he is competent to report first-hand knowledge of symptoms and factual matters.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  In this instance, however, some of what the Veteran reported is inconsistent with other evidence of record.  When, as here, there is an inconsistently reported history concerning the amount and extent of symptoms experienced, this tends to undermine the probative value of this history.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

A primary inconsistency is found in the Veteran's work history, which the psychologist used as a basis for supporting a higher rating.  Multiple treatment records and his hearing testimony show the Veteran stopped working at the gas company due to a work-related injury, specifically, thoracic outlet syndrome.  He even explained in his testimony that he received therapy for the shoulder and had attempted to return to work several times, but had not been able to continue.  His physician would not release him as 100 percent and his employer told him he could not return to work unless he had been.  Dr. J. S indicated that the injury was not the sole reason for why the Veteran stopped working and suggested the PTSD symptoms were a primary reason, even though prior to December 2015 the Veteran never mentioned PTSD symptoms as a factor for why he stopped working.  

The psychiatrist also noted the Veteran had multiple problems on the job, such as reprimands and conflicts with coworkers, due to PTSD and alcohol abuse, which he related to the Veteran's PTSD.  The Veteran's May 2011 testimony, however, provided a different picture in which he reported that he got along with people on his job.  

The psychologist also points out how the Veteran's sister has had to help the Veteran with basic activities of daily living for 27 years, as noted in her statement, but does not recognize conflicting information the Veteran provided that he had been taking care of himself and performed all household duties in 2004 and 2005.

In discussing why a higher rating is warranted, Dr. J. S also highlights the Veteran's past alcohol abuse and its effect to include DUIs and the dissolution of marriages.  Although the entire history is to be considered when making disability evaluations, greater weight should not be placed on remote evidence over those findings contemporaneous to the period on appeal.  Therefore, while the Board acknowledges the Veteran's history of alcohol use, it is noteworthy that the records show he stopped drinking alcohol in April 2004, prior to when the claim for service connection was received.  Thus, even if the alcohol abuse was a result of the Veteran's PTSD, it is not shown to have been a factor during the period pertinent to rating the disability during his sobriety.  

Finally, the private psychologist has offered opinions that appear to be internally inconsistent.  On one hand, his overall opinion was that the Veteran's PTSD should be assigned at least a 70 percent rating and notes that many symptoms described in the December 2011 evaluation were documented as far back as 2004 and include, an inability to maintain effective relationships, a lack of socialization, nightmares, concentration problems, irritability, and severe depression; thus, suggesting a steady continuation of symptoms.  On the other hand, he also states that the Veteran's PTSD symptoms have led to a severe and marked decline in functioning in all major life areas and that the December 2011 VA examiner documented the Veteran's serious decline in functioning due to PTSD.  The suggestion that the Veteran has had serious and severe deficits since 2004 is in direct conflict with the statement that he was shown to have a marked decline in functioning during that same period.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  Thus, for the reasons stated, the December 2015 medical evaluation has less probative value than the other evidence of record.

When all of the Veteran's PTSD symptoms are considered in the context of the level of impairment produced in the major areas of life, the Veteran has shown a deficit in one area of social and occupational functioning.  There is not in enough impairment in the other areas to even approximate the criteria for a 70 percent rating.  

The Veteran's poor relationship with his son, marital failures, and inability to establish and maintain effective relationships are sufficient to demonstrate a deficit in family relationships.  The only person he appears to have remained on good terms with is his sister.  The loss the few friends he had, divorces, and the poor relationship with his son are sufficient to show significant impairment in this area.

The Veteran has not worked since he left his job at the gas company.  There has been conflicting evidence as to the factors that contributed to this but, as indicated previously, until recently no cause of this has been given other than a work-related injury for which he had been placed on disability.  Due to the consistency of these statements, the Board finds that these accounts of a work related injury are more probative that recent assertions of PTSD related symptoms.  Thus, his PTSD was not shown to be a factor in the loss of his most recent employment.  

Although the Veteran testified to drinking on the job, he has been sober since 2004.  Furthermore, he testified that his job was very solitary, no one bothered him, and he got along with others.  Admittedly, he has not worked at any time during the course of the appeal, but based on the evidence prior to May 5, 2011, there is no indication that his PTSD would produce a deficit in his ability to function at work.  Among the symptoms reported, he is shown to have endorsed symptoms of depression, social withdrawal, difficulty getting along with others, cold sweats, anhedonia, irritability, and sleep difficulty.  

Despite his social withdrawal, irritability, and difficulty getting along with others, these symptoms would more likely result in reduced reliability and productivity rather than a deficit in occupational functioning since he demonstrated he could interact with others without any significant problems.  Not only did he regularly attended group therapy in 2004, 2006, and 2007, he also actively participated and contributed appropriately to the sessions.  Such shows he was likely capable of a level of interaction that would not otherwise have been possible if a deficit were present.  The Veteran was noted to have some sleep difficulties in January 2005 that would affect his ability to function the next day, but in 2006 and 2007 his sleep was shown to improve with medication.  

The Veteran was also shown to be hypervigilant, but the records indicate that this was primarily triggered by the sound of helicopters, the occurrence of which would not be so frequent to create any deficit in a major area of functioning.  Similarly, he was noted to have cold sweats and while the frequency of this symptom was not reported, it is unlikely that it would have any impact on his physical or mental ability to work.  Thus, the Board finds there in no deficit in the area of work.

A deficit in mood is also not shown.  As noted, he had depression, irritability, anhedonia, and at times crying spells, but none of these or other symptoms were shown to be of a frequency, duration, or severity to have any severe impact on his ability to function.  Records in 2004 and 2005 show that the Veteran lived alone and had been able to take care of himself and attend to all daily activities.  He also did not neglect personal hygiene or appearance.  Treatment records show that even when he was noted to have a depressed affect, he was polite, cooperative, and pleasant.  The evidence shows that his irritability was not to a degree that resulted in impaired impulse control, as impulsivity was not shown in 2004 or 2005.  Despite the anhedonia, he indicated that he no longer engaged in recreational activities such as fishing and camping as a result of his shoulder pain; it was not due to his PTSD.  Crying spells occurred when talking about Vietnam experiences and were not shown to be a frequent occurrence.

Finally, there was no deficit in thinking and judgment.  At worst, his insight was questionable or blunted, but another time it was reasonable.  Judgment also was blunted at one time, but also described as reasonable or adequate.  There was no evidence of suicidal or homicidal ideation, or of hallucinations.  He also did not demonstrate any significant problems with memory or concentration that would result in a deficit.  Of the symptoms he did endorse, they did not demonstrate they produced any deficits in these areas as no major problems with thought process or content was shown.

In short, resolving reasonable doubt in the Veteran's favor, a 100 percent rating for PTSD is warranted beginning May 5, 2011, but a preponderance of the evidence is against finding that a rating in excess of 50 percent is warranted prior to this date.

In a December 2015 statement, the Veteran's attorney disagreed with the manner in which the effective date for the 100 percent rating was established.  Although this decision has changed the effective date, his contention still bears addressing.

He stated that it is the information provided in a medical opinion, and not the date that the medical opinion was rendered, that is relevant when assigning an effective date, and he cited to McGrath v. Gober, 14 Vet. App. 28, 35 (2000) in support of his contention.  He added that it is readily apparent that the Veteran's symptoms and deficiencies did not manifest on December 5, 2011.

While it is likely that the Veteran's PTSD worsened over time, as indicated by the Veteran and VA examiner, the assignment of an effective date is fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Court has also found that ratings may be assigned for separate period of time based on facts found.  See Fenderson, supra.  Therefore, if the information provided in any given record, whether it be a VA examiner, treatment records, or testimony,  shows a change in the disability that was not previously demonstrated, then it is reasonable to select the date of the record as the date when the disability was shown to have worsened.  There is no specific date of record prior to May 5, 2011 that shows he had the requisite manifestations of symptoms and impairment to warrant a 100 percent rating.  Similarly, there are no records to show a progression of symptoms that indicate the Veteran had the requisite manifestations of symptoms and impairment to warrant a 70 percent rating at any time prior to May 5, 2011.

Finally, in January 2016, the attorney asserts that there is a pending claim for a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) dating back to at least since May 28, 2004 under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   See Third Party Correspondence received January 4, 2016.  This case is cited for the proposition that a request for TDIU is not a separate claim for benefits, but that it is part of a claim for increased compensation.  See page 4 of Third Party Correspondence received January 4, 2016.  Even if Rice was applicable in this case, a July 2007 rating decision denied a TDIU and the Veteran failed to appeal this adverse decision.  To the extent the Veteran has since asserted being unemployable due to service-connected disabilities, these statements were made after the 100 percent rating was in effect for PTSD, so the matter is moot.

III. Extrsaschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected depression.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The symptoms associated with the Veteran's PTSD and their impact on his social and occupational functioning are adequately described above.  There is nothing to suggest that there is anything unusual in his symptoms or in the degree of impairment they produce.  The rating criteria contemplate all symptomatology the Veteran endorses, even those not specifically mentioned in the criteria, so all have been considered.  The effect of these symptoms fall within the levels of disability found in the schedular rating criteria, which also provide for higher ratings for additional or more severe impairment than currently shown by the evidence.  Thus, the assigned schedular evaluation is, therefore, adequate.  

Even if the Board were to find that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and, consequently, is found inadequate, his PTSD does not present an exceptional disability picture or other related factors such as those provided by the regulation as "governing norms."  Id.  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  The evidence shows that the Veteran was not hospitalized for his PTSD nor did his disability produce marked interference with employment.  As discussed above, there are assertions that the Veteran's PTSD prevented him from working, but as discussed, the Board found that for the period prior to May 5, 2011, his symptoms were not so severe that it would have created a deficiency in his ability to work.  His symptoms were severe enough to produce some impairment in his ability to work, as evidenced by the 50 percent rating, but they were not of a frequency, duration or severity to create "marked interference".   Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

An initial rating of 100 percent for PTSD beginning on May 5, 2011 is granted, statutes and regulations governing the payment of VA compensation.

An initial rating for PTSD in excess of 50 percent prior to May 5, 2011 is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


